The defendant was, by information, charged with the crime of carnal knowledge of a female child under the age of eighteen years. The trial resulted in a verdict of guilty. Motion for new trial being made and overruled, judgment was entered upon the verdict, and sentence was imposed, from which judgment the defendant appeals.
[1] If we have correctly gathered the thought of appellant's brief, it is that the evidence was not sufficient to justify the jury in finding a verdict of guilty. The prosecuting witness testified that, on the night in question, the appellant had sexual intercourse with her three times, and that she fully understood what was meant by sexual intercourse. She further stated that there was actual penetration, and that the act was completed all three times. It is true that there is no direct corroboration of this testimony, but none is necessary. The appellant unequivocally denied that he had sexual *Page 39 
intercourse with the prosecuting witness as charged, and that he was at another place during the night that the crime is alleged to have been committed. There was also testimony tending to support him in that he was at another place at the time.
The question was distinctly one for the jury. They apparently believed the testimony of the prosecuting witness and disbelieved that of the appellant and his witnesses. There is nothing in the record to show bias or prejudice on the part of the jury. There is nothing in any way to indicate that the appellant did not have a fair trial. It was the function of the jury to weigh the conflicting testimony and determine wherein the truth was.
The judgment will be affirmed.
FULLERTON, C.J., HOLCOMB, ASKREN, and BEALS, JJ., concur. *Page 40